MEMORANDUM **  Rafael Antonio Rodriguez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand. The BIA did not have the benefit of Lozano-Arredondo v. Sessions, 866 F.3d 1082 (9th Cir. 2017), which set aside the BIA’s interpretation of 8 U.S.C. § 1229b(b)(1)(C) in Matter of Cortez Canales, 25 I. & N. Dec. 301 (BIA 2010) (“within five years of admission” requirement for deportability on the basis of a crime involving moral turpitude conviction did not apply to cancellation of removal for non-permanent residents), when it denied cancellation of removal. Thus, we remand for further proceedings consistent with that disposition. We do not reach the government’s contentions regarding Rodriguez’s alleged ineligibility for cancellation of removal under Mancilla-Delafuente v. Lynch, 804 F.3d 1262 (9th Cir. 2015). See Navas v. INS, 217 F.3d 646, 658 n.16 (9th Cir. 2000). PETITION FOR REVIEW GRANTED; REMANDED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.